15-493
    Platsky v. Food and Drug Administration


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                           AMENDED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 21st day of June, two thousand sixteen.

    PRESENT:
                PIERRE N. LEVAL,
                RICHARD C. WESLEY,
                                      
                BRENDA K. SANNES,
                      Circuit Judges.
    _____________________________________

    Henry Platsky,

                                Plaintiff-Appellant,

                      v.                                                          15-493

    Food and Drug Administration, Division of
    Freedom of Information,

                                Defendant-Appellee.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                           HENRY PLATSKY, pro se, New York, New
                                                       York.

    FOR DEFENDANT -APPELLEE:                           MATTHEW SILVERMAN, Assistant United
                                                       States Attorney (Varuni Nelson, Assistant United

     Judge Brenda K. Sannes, of the United States District Court for the Northern District of New
    York, sitting by designation.
                                                States Attorney, on the brief) for Kelly T. Currie,
                                                Acting United States Attorney, Eastern District of
                                                New York, Brooklyn, New York.

       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Townes, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Henry Platsky, proceeding pro se, appeals the district court’s grant of summary

judgment in favor of the Food and Drug Administration (“FDA”) with respect to his Freedom of

Information Act (“FOIA”) complaint. Platsky alleged that the FDA did not adequately respond to

his request for a report of an FDA investigation. The district court ruled that the FDA’s

declarations showed that its search was reasonably calculated to uncover responsive documents

and that Platsky had not made a showing of bad faith. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo. Miller v. Wolpoff & Abramson,

LLP, 321 F.3d 292, 300 (2d Cir. 2003). “In order to prevail on a motion for summary judgment in

a FOIA case, the defending agency has the burden of showing that its search was adequate and that

any withheld documents fall within an exemption to the FOIA.” Carney v. U.S. Dep’t of Justice,

19 F.3d 807, 812 (2d Cir. 1994).

       We have considered all of Platsky’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court for substantially the reasons stated by

the district court in its thorough December 24, 2014 decision.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk

                                                 2